DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in the following claims is not clearly understood:
As per claim 23, line 14, it is unclear what it meant by “associating, based on using the first number and the second number as integers” (i.e. is it “indexing using ... as integers” as amended in claim 1 and 12?)
As per claim 24, line 5-7, it is unclear whether “first child progresses” and “second child progresses” are one of “the plurality of child progresses” in line 1-2 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites dividing a task to be processed into a plurality of child tasks, so that a processing time required by each of the plurality of child tasks is same, the number of the plurality of child tasks being a first number; dividing a progress to be reported and being associated with a processing of the task into a plurality of child progresses, the number of the plurality of the child progresses being a second number, the second number being less than the first number, and each of the plurality of child progresses having a same value; and associating, based on the first and the second number, and according to a predetermined mapping between the plurality of child progresses and the plurality of child tasks, each of the plurality of child progresses with a respective child task of the plurality of child tasks.
The claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The mental steps are dividing a task step, 
The claim does not recite any additional elements, thus does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 2, 9-11 are also rejected under the same reason set forth in the rejection of claim 1 above, i.e. the claim limitations for those claims include abstract idea while there is no 
Limitations from claim 2 are parts of the abstract idea of dividing a task into a plurality of child tasks, which merely associating a set of child progresses to the plurality of child progress and a set of child tasks to the plurality of child tasks.
Limitations from claim 9 merely reporting/presenting the monitored progress of the task, which under its broadest reasonable interpretation, covers performance of the limitation in the mind, and it falls within the “Mental Processes” grouping of abstract ideas. 
Limitation from claim 10 are parts of the abstract idea of reporting the progress, which is mere monitoring the status of the child task and increasing a counter by one, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and it falls within the “Mental Processes” grouping of abstract ideas. 
Limitation from claim 11 are also parts of the abstract idea of reporting the progress, which is unchanging the reported progress, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and it falls within the “Mental Processes” grouping of abstract ideas.

Claims 3-8 are also rejected under the same reason set forth in the rejection of claim 1 above, i.e. the claim limitations for those claims include abstract idea while there is no additional elements that integrates the abstract idea into a practical application or is sufficient to amount to significantly more than the judicial except.


Claim 12 is also rejected under the same reason set forth in the rejection of claims 1, i.e. the claim limitations for those claims include abstract idea while there is no additional element that is sufficient to amount to significantly more than the judicial exception. 
Claim 12 is directed to a device of task management containing abstract ideas of “dividing a task to be processed into a plurality of child tasks, so that a processing time required by each of the plurality of child tasks is same, the number of the plurality of child tasks being a first number; dividing a progress to be reported and being associated with a processing of the task into a plurality of child progresses, the number of the plurality of the child progresses being a second number, the second number being less than the first number, and each of the 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a device of task management comprising a memory coupled to the processing unit and having instructions stored thereon, the instructions, when executed by the processing unit, performing acts. The processing unit performing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of dividing a task, dividing a progress and associating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The memory having instruction stored thereon” is merely to implement the abstract idea on a computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Claim 13, 20-22 are also rejected under the same reason set forth in the rejection of claim 12 above, i.e. the claim limitations for those claims include abstract idea while there is no additional elements that integrates the abstract idea into a practical application or is sufficient to amount to significantly more than the judicial exception.
Limitations from claim 13 are parts of the abstract idea of dividing a task into a plurality of child tasks, which merely associating a set of child progresses to the plurality of child progress and a set of child tasks to the plurality of child tasks.
Limitations from claim 20 merely reporting/presenting the monitored progress of the task, which under its broadest reasonable interpretation, covers performance of the limitation in the mind, and it falls within the “Mental Processes” grouping of abstract ideas. 
Limitation from claim 21 are parts of the abstract idea of reporting the progress, which is mere monitoring the status of the child task and increasing a counter by one, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and it falls within the “Mental Processes” grouping of abstract ideas. 


Claims 14-19 are also rejected under the same reason set forth in the rejection of claim 12 above, i.e. the claim limitations for those claims include abstract idea while there is no additional elements that integrates the abstract idea into a practical application or is sufficient to amount to significantly more than the judicial except.
Limitations from claims 14-19 are part of the abstract idea of associating each of the plurality of child progresses through mathematical correlations from claim 12. Claims 14-16 recite limitations related to the mathematical correlations, such as “X is a first value” and “Y is a second value” from claim 14, “the first value is one” from claim 15, and “the second value exceeds the first value by one” from claim 16.  Claims 17-18 also recite limitations related to the mathematical correlations, such as “associating, based on an integer quotient and a remainder from a division of the first number by the second number” from claim 17, and “adjusting the second number with a predefined first offset, and associating, based on an integer quotient and remainder from a division of the first number by the adjusted second number” from claim 18. Claim 19 recites “determining the integer quotient from the division of the first number by the adjusted second number…” and “updating the remainder with a second offset” which is merely organizing and manipulating values through mathematical correlations.

Claim 23 is also rejected under the same reason set forth in the rejection of claim 1, i.e. the claim limitations for those claims include abstract idea while there is no additional element that is sufficient to amount to significantly more than the judicial exception. 
Claim 23 is directed to a computer program product having a non-transitory computer readable medium, which stores a set of instructions to perform task management, the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform the abstract ideas of “dividing a task to be processed into a plurality of child tasks, so that a processing time required by each of the plurality of child tasks is same, the number of the plurality of child tasks being a first number; dividing a progress to be reported and being associated with a processing of the task into a plurality of child progresses, the number of the plurality of the child progresses being a second number, the second number being less than the first number, and each of the plurality of child progresses having a same value; and associating, based on the first and the second number, and according to a predetermined mapping between the plurality of child progresses and the plurality of child tasks, each of the plurality of child progresses with a respective child task of the plurality of child tasks”, which are substantially similar to those considered for Claim 1, and are judicially recognized abstract ideas for the same reasons. That is, other than reciting “computer program product”, “non-transitory computer readable medium” and “computerized circuitry”, nothing in the claim element precludes the step from practically being performed in mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computerized circuitry and a computer readable medium to perform dividing a task, dividing a progress and associating steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 24 are also rejected under the same reason set forth in the rejection of claim 23 above, i.e. the claim limitations for those claims include abstract idea while there is no additional elements that integrates the abstract idea into a practical application or is sufficient to amount to significantly more than the judicial exception.
Limitation from claim 23 are parts of the abstract idea of associating step, which is mere assigning numbers to the child tasks into an order, and determining connection between child progresses and corresponding child tasks, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and it falls within the “Mental Processes” grouping of abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-13, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US Pub 2007/0226743 (hereafter Takahashi) in view of Broad et al. US Patent 10,733,165 (hereafter Broad).

References Takahashi and Broad were cited in the previous office action.

As per claim 1, Takahashi teaches the invention substantially as claimed including a method of task management, the method comprising: dividing a task to be processed into a plurality of child tasks, so that a processing time required by each of the plurality of child tasks is same, the number of the plurality of child tasks being a first number (para[0005, 0023-0025, 0031], a job is divided into a number of child jobs, where the processing time in the resources are equalized, so that the processes for the child jobs in the respective resources finish simultaneously).
Takahashi does not explicitly teach dividing a progress to be reported and being associated with a processing of the task into a plurality of child progresses, the number of the plurality of the child progresses being a second number, the second number being less than the first number, and each of the plurality of child progresses having a same value; and associating, based on indexing using the first number and the second number as integers, and according to a predetermined mapping between the plurality of child progresses and the plurality of child tasks, each of the plurality of child progresses with a respective child task of the plurality of child tasks. 

and associating, based on indexing using the first number and the second number as integers, and according to a predetermined mapping between the plurality of child progresses and the plurality of child tasks, each of the plurality of child progresses with a respective child task of the plurality of child tasks (col 5, line 64-16, col 8, line 21-53, FIG. 4, associating monitoring task with indexed child-aaa and child-bbb including g-child-aaa0, g-child-aaa1, g-child-aaa2 (the child index is an integer from 0-4), where the monitor task checks a subset (predetermined number) of the child tasks, predetermined mapping between the monitoring tasks and the corresponding grandchild tasks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Broad’s teaching to Takahashi’s invention in order to provide a method to managing a distributed task on an improved distributed processing platform system by using a node tree which overcomes difficulty to manage the results of the distributed task and determining when the task has been completed as the number of processing devices is increased, and also to avoid contention issues and delay completion of the 

As per claim 2, Takahashi and Broad teach the method of claim 1, Broad teaches wherein the plurality of child progress comprise a first and a second set of child progresses, and the plurality of child tasks comprise a first and a second set of child tasks (col 8, line 8-53, FIG. 4, a plurality of monitor tasks comprise monitor task for child-bbb and child-aaa, and the child tasks are represented by g-child-aaa-0, g-child-aaa-1, g-child-aaa-2, g-child-bbb-0, g-child-bbb-1). 

As per claim 9, Broad teaches further comprising: reporting the progress in association with the processing of the task (col 4, line 42-67, col 8, line 8-53, FIG. 4, a plurality of monitor tasks report the progresses of associating by g-child-aaa-0, g-child-aaa-1, g-child-aaa-2, g-child-bbb-0, g-child-bbb-1).

As per claim 10, Broad teaches wherein reporting the progress comprises: increasing the reported progress by one child progress, in response to completion of the processing of the respective child task associated with each child progress (col 4, line 42-67, col 8, line 8-53, FIG. 4, the status of the grandchildren tasks are represented by complete or incomplete, and the monitor task shows the status of each grandchild task as 1 when it is completed).

As per claim 11, Broad teaches wherein reporting the progress further comprises: maintaining the reported progress unchanged, in response to completion of a processing of a child task that is not associated with any child progress (col 4, line 42-67, col 8, line 8-53, FIG. 4, only change the status of the grandchild task when they are completed, thus the progress is maintained when other grandchild task is completed that is not associated with the monitor task).

As per claim 12, it is a device of task management claim of claim 1, thus it is rejected for the same rationale.

As per claim 13, it is a device of task management claim of claim 2, thus it is rejected for the same rationale.

As per claim 20, it is a device of task management claim of claim 9, thus it is rejected for the same rationale.

As per claim 21, it is a device of task management claim of claim 10, thus it is rejected for the same rationale.

As per claim 22, it is a device of task management claim of claim 11, thus it is rejected for the same rationale.

As per claim 23, it is computer program product claim of claim 1, thus it is rejected for the same rationale.

As per claim 24, Broad teaches wherein associating each of the plurality of child progresses with the respective child task comprises: indexing the plurality of child tasks into an order (col 8, line 44-62, FIG. 5C, the first set of child task (g-child-aaa0, 1, 2) and the second set of child task (child-aaa, child-bbb) are placed in the queue into an order);
Associating first child progresses to first child tasks of the plurality of child tasks, and associating second child progresses, which are different from the first child progresses, to second child tasks of the plurality of child tasks, the first child tasks being lower in the order than the second child tasks (col 8, line 8-62, FIG. 4, monitor task (child-aaa) of the first set of monitor task (for child-aaa, child-bbb) is associated with g-child-aaa-0, and monitor task for parent-abc123 (child progress of the second set) is associated with the child-aaa, where the grandchild tasks are lower in the order than the child tasks).

Allowable Subject Matter
Claims 3-8, 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/26/21 have been fully considered but they are not persuasive. 
With respect to 101 rejection, applicant argues the following in the remarks:
a.	Applicant argues that the rejection does not determine whether a claim recites a mental process, and a claim with limitations that cannot practically be performed in the human mind does not recite a mental process.
The examiner respectfully disagrees with the applicant:
a.	Examiner indicated that the whole claim is a mental process. The claim 1 is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The mental steps are dividing a task step, dividing a progress step, and associating step. For example, the dividing task step could just be thinking about a task and determining instructions a-b are child task 1 and instructions c-d are child task 2 in view of observing or judging that instruction a-b and c-d would have the same processing time. The dividing progress step could be thinking about a progress and determining the status (progresses) of child task 1 and child task 2 in view of observing or judging that number of child tasks is less than the number of progresses, and observing the progresses have a same value. Associating step, includes indexing using the first number and the second number as integers, and it could be just thinking about numbers associated with each of the child tasks and child progresses, and determine which child task connects with which child progress. The claim limitations for those claims include abstract idea while there is no additional elements . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMY E LEE/Primary Examiner, Art Unit 2195